DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 01/04/2021 has been received and entered into the case record.
Claims 1-4 and 6-9 are pending in the application.
Claims 7-9 are withdrawn.
Claims 1 and 4 are amended. 
Claim 5 is cancelled. 
Claims 1-4 and 6 are considered on the merits. 
All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0089238; IDS Reference No. 2, filed on 04/10/2018) in view of Kolesky et al. (2014. Advanced Materials 26: 3124–3130).
Regarding claims 1, Kang et al. teaches a live cell composition (i.e. bio ink) to be used in organ and tissue printing comprising 106 cells/ml, gelatin (i.e. cell carrier) at a concentration of 20 mg/mL (2% w/v), hyaluronic acid (i.e. viscosity enhancer) at a concentration of 3 mg/mL (0.3% w/v), fibrinogen (i.e. 
Kolesky et al. teaches a method of producing 3D engineered tissue constructs via bioprinting with bioinks composed of pure GelMA or cell laden GelMA (p.  3124, 3129). These tissue constructs are vascularized heterogeneous tissue constructs which can be printed on demand based on 3D bioprinting wherein multiple cell types are placed within ECM and can be utilized for drug screening and fundamental studies of wound healing, angiogenesis and stem cell niches (p. 3129). Cell types can include fibroblasts and human umbilical vein endothelial cells (p. 3125). 
It would be obvious to one of ordinary skill in the art to utilize GelMA as taught by Kolesky et al. instead of fibrinogen in the bio ink composition of Kang et al. with a reasonable expectation of success. An artisan would be motivated to utilize GelMA in a bioink composition for bioprinting because GelMA is known to be an advantageous material due to lost cost, abundance, ease of processing, and biocompatibility (Kolesky et al.; p. 3125). 
Regarding claim 3, Kang et al. teaches that the cell composition may also include VEGF (i.e. a regulator material of differentiation) (para. 0079).
Regarding claim 4, Kang et al. teaches that the cells are preferably fibroblast cells (para. 0103). Other live cell types disclosed in the invention to be utilized in the live cell composition are stem cells, progenitor cells and differentiated cells; cartilage cells, mesenchymal stem cells, bone cells, muscle cells, skin cells, pancreatic cells, kidney cells, nerve cells, liver cells (para. 0029)
Regarding claim 6, Kang et al. teaches that a thrombin solution is added in order to induce crosslinking of the structural material (para. 0109).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0089238; IDS Reference No. 2, filed on 04/10/2018) in view of Kolesky et al. (supra) as applied to .
As discussed above, claims 1, 3, 4, and 6, Kang et al. and Kolesky et al. teach a composition comprising live fibroblast cells, glycerol, gelatin methacrylate, gelatin, and hyaluronic acid at the recited concentrations with a thrombin solution and VEGF.
Regarding claim 2, Kang et al. does not teach that the composition further comprises a tissue derived component material. 
	Pati et al. teaches bio-inks that comprise decellularized ECM (i.e. tissue derived component material) from various tissues such as adipose, cartilage, and heart tissues (Abstract). This bio-ink provides an optimized microenvironment conducive to the growth of 3D structured tissue as well as shows the versatility of their method as being able to be used with various tissue-specific ECM in providing biocompatible microenvironments (p. 2, 6)
	It would be obvious to one of ordinary skill in the art to modify the composition utilized for bio-ink as described by Kang et al. with decellularized ECM as taught by Pati et al. with a reasonable expectation of success. An artisan would be motivated to do so because studies have highlighted the necessity of tissue-specificity for preserving selected cell functions and phenotypes and previous bio-inks not containing dECM are inadequate to recreate a microenvironment that mimics the native tissue (Pati et al., p. 2). Addition of dECM into the bio-ink is versatile as illustrated by Pati et al. and thus one could add dECM from any organ (i.e. kidney, heart) with little modification. This would provide better tissue specificity in bioprinting corresponding organs as the dECM would provide crucial cues for cell engraftment, survival and long-term function (p. 2, 8).
Therefore the invention at the time of the effective filing date would be obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 01/04/2021 regarding the 102 rejection utilizing the reference of Kang have been considered but are moot because the new ground of rejection and now claims 1-4 and 6 are rejected utilizing the combined references of Kang et al. and Kolesky et al
On pages 4-5, Applicant argues that because of the amendments made to claim 1, Kang et al. does not teach every limitation of the claims, particularly the use of GelMA.
Examiner agrees that Kang et al. does not teach GelMA, however the new 103 rejection in light of the amendments made to claim 1, relies on Kolesky et al. to provide teachings on the GelMA limitation.
Applicant's arguments filed 01/04/2021 regarding the 103 rejection utilizing the reference of Kang and Pati have been considered but are moot because the new ground of rejection and now claims 1-6 are rejected utilizing the combined references of Kang et al., Kolesky et al, and Pati et al.
On pages 5-7, Applicant argues that the 103 rejection of Kang in view of Pati, additionally does not teach every limitation of the claims, particularly the use of GelMA because Pati does not remedy the deficiencies of Kang et al. As all claims depend from claim 1, Applicant states that claims 3, 4, and 6 should be in condition for allowance. Applicant further requests rejoined of claims 7-9 if found to be allowable.
In light of the amendments, claims 1-6 are rejected utilizing Kang et al., Kolesky et al., and Pati et al. in order to address all of the limitations in the claims, particularly Kolesky et al. addresses the use of GelMA in bioinks and its well-known properties.
On page 6, Applicant discusses the Declaration submitted on 01/04/2021. The Declaration shows fibrinogen utilized in bioinks prepared by the instant application’s method and that it does not have the superior biomechanical properties of bioinks with GelMA as newly amended claim 1 recites.
Examiner states that as the claims no longer recite fibrinogen, the claims have been examined according to the newly amended claim 1 which recites GelMA. Furthermore, in light of these 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635